Tompkins, J.
I concur in the antecedent opinions, and peculiarly so in the present case, as I consider this, so far as it regards the plaintiffs, a decree for the payment of money only.
*35ÍCentj C. J.
The judgment of the court is according to the
Opinions delivered, but I dissent from them. In the examination, however, of this case, I shall confine myself to a single objection made to this suit; which is, that an action of debt at law, will not lie to enforce a decree in chancery, This objection appears to me to be insurmountable and decisive. It will readily be ad-rnitted, that there are various kinds of decsees in chancery, which--cannot be the ground of a suit at law. Such, for instance, as decrees for a specific performance, or those which contain multifarious matter, or involve acts and conditions to be performed by each party. But the present case is supposed to be free from any such difficulty, as it appears to be a final decree for the payment of a sum of money, without any condition or qualification annexed. The present objection, however, does not depend upon the nature of the decree in the given case, but it rests on an established rule, that a court of law will not recognise a decree in chancery as the ground of a suit, or of a plea. No instance has been shewn of such an action, and the universal silence in the books affords a a strong presumption that the action will not lie. Litt. Sec. 108. But there is stronger evidence of the law than that which results from the want of a precedent. It is, the settled doctrine that a decree in chancery is equal to a judgment at law, and executors and administrators, are bound equally to regard it in the distribution of assets, yet it is very clear that they cannot plead it, or give it in evidence in a suit of law, Jones v. Bradshaw, cited in Ca. Temp. Talb. 223,4. Why this is so, says Lord Talbot, I do not say ; but it is certain that so it has been uniformly held, and the consequence is, really, that the decrees of the court of chancery are considered as nothing: but the opinion of that court, as he continues to observe, has been different; and chancery will, by injunction, or otherwise, uphold and give efficacy to its decrees, as being of equal obligation with judgments at law. 3 P. W. 400. n. F. Morris v. The Bank of England, Ca. Temp. Talb. 218. 4 Bro. Pa. Ca. 287.
The steady resistance which the court of chancery met with from the courts of law, during the growth and progressive enlargement of its jurisdiction is probably one cause of the rule which is here mentioned. The earl of Nottingham in the case of Colston v. Gardner, 2 Ch. Ca. 43, complained that the judges at the common law were severe, and unwilling to support or assist the proceedings of chancery ; and he refers to some of their “ desperate” resolutions, of which many may be found in the reigns of Jiliza-*36beth and James. Brograve v. Watts, Cro. Eliz. 651, and others. If a decree cannot be pleaded to a suit at law, it follows that it will not support such a suit; for it would be an act bf inconsistency in the courts to take ‘cognizance bf i't in the one case, ahd not in the othér. A court of chancery on its equity side, is not, strictly speaking, a court of record. 4 Inst. Ch. 8. Its jurisdiction and proceeding's were originally considered as being confined to cases resting entirely iri eqriity arid good cpnsciefice, arid where the party was without remedy at law. Its decrees were ‘considered as operating only in Jiersonam, and that they did hot bind the lands or chattels. Until very receiitly, this was with us, the regular and direct 'operation of the decree, notwithstanding the remedy* by sequestration had been sb long established, and the lands were affected only by proceeding tb sequestration, as for a contempt. Bligh v. Darnley, 2 P. W. 621.
The reaso'n why the courts of law woúld nót take 'cognizance of decrées, is, therefore, to be deduced ffotn the history and peculiar jurisdiction bf the court of chancery in and although the reason of the rule rriay nbt now be applicable to sortie of its decrees, •yet we are nbt at liberty át this day tb Set aside the rule. We aré bound ‘to declare the law as it has beeri harided tb us, and the symmetry of brir system of jurisprudence, will be best preserved by Resisting innoVation. The plaintiffs aire not without remedy iri the present case, since our court bf 'chancery is the proper tribunal for 'them to resott tb, and for this we have an authority in Morgan's case, in the time of Lord Hardwicke, 1 Atk. 408. In that case a Welch corirt of equity had decreed payment of a legacy, arid the defendant, tb avoid execution bf that decree, fled intb England. A bill Was filed befo'r'e Lord Harawicke, stating the proceedings and decree in Wales, arid the flight of the defendant, and the‘chancellor sustained the bill after demurrer, holding that 'ari original independent decree .might be ha'd iri that court for the legacy.
Brit if a suit at law will riot lie ripori a decree of oiir own court of chancery, the Objection applies with much greater force to the decree iri the present case. For, after the decision in Hitchcock and Fitch v. Aicken,* November Term, 1803, we are riot to consider a decree iri M-w-Jerscy, as of absolute obligation, but only jirimi facie evidence of such an equitable demand, which presumption the defendant fnay be permitted to rebut, and on certain grounds to open the merits of the controversy. To Sustain a suit on such a *37decree may therefore involve this court in the discussion of a wide field of equitable jurisdiction, and ih the exercise oí which its powers might be found to be holy inadequate. This difficulty would of itself be sufficient to bar the present action; for it would not be fit and proper that this court should assume cognizance of a cause, if it be not competent to meet the questions that may arise upon the merits, and afford the requisite relief.
But it is Said, that by an act of the Legislature of New-Jersey, a decree in chancery has the force, operation, and effect of a judgment at law, and is to be enforced by sequestration, f. fa. and ca. ca. This fact, however, cannot make any alteration in the case, and that for several reasons. It does not obviate the difficulty arising from the last objection I have taken, for foreign judgments and decrees are equally examinable here. Nor did the act probably ihtend any thing more than to make decrees a lien upon the property, in like manner and effect as judgments. It did not mean to confound the jurisdiction Of courts of law and equity, nor interfere with the rulés by which they were respectively governed. But whatever might be its intention and effect there, that statute has no operation upon the established principles of our own jurisprudence.*
For these reasons I am of opinion that the present action is not maintainable.
Thompson, J.
I concur in the last opinion, on the ground our decision in Hitchcock and Fitch v. Aicken. Were it not for the principles of that case I should be rather inclined to think an action woüld lie on a decree, where nothing but a simple debt was to be paid. But as the determination cited, places the judgments in sister states, on the same footing as foreign judgments, it would allow of opening the decree and shewing the consideration on which it was pronounced. This might lead us to equitable ’discussions ; for, if the decree is to be opened at all, I know not where we are to stop. There is no poi^u^R rule to direct or gov-oin. A court of law, therefore, mighLbe competent to give the due relief. For this reason, I think the defendant ought to take ⅛0 effect of his motion.

 1 vol. 460.


 In the circuit court of the U. S. for the district of Connecticut, an action was brought on a decree of the equity side of the superior court of the state, for the payment of money. On demurer to the declaration, Chase T. ruled that an action at law would not lie upon the decree. Stove v. Hinkley.